Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April [  ], 2008 (the “Effective Date”), by and between MacroChem
Corporation, Inc., a Delaware corporation (the “Company”), and James M. Pachence
an individual who resides at 18 Elm Street, Hopewell, New Jersey, USA (the
“Executive”).

 

WHEREAS, the Company is engaged in the business of acquiring and developing
small molecule pharmaceuticals for oncology indications (the “Business”); and

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein set forth, the Company and the Executive agree
as follows:

 


1.             EMPLOYMENT.  THE COMPANY WILL EMPLOY THE EXECUTIVE, AND THE
EXECUTIVE WILL SERVE AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.  THE
EXECUTIVE WILL ALSO BE A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) SO LONG AS HE IS EMPLOYED IN THIS CAPACITY AND EXECUTIVE WILL REPORT
DIRECTLY TO THE BOARD.  THE EXECUTIVE WILL PERFORM SUCH SERVICES CUSTOMARY TO
THAT OFFICE AND SUCH OTHER DUTIES AND SERVICES AS SHALL FROM TIME TO TIME BE
REASONABLY ASSIGNED TO HIM BY THE BOARD, CONSISTENT WITH SUCH POSITIONS AND THIS
AGREEMENT.  IT IS UNDERSTOOD THAT EXECUTIVE MAY PARTICIPATE ON UP TO THREE
BOARDS OF DIRECTORS OR ADVISORY BOARDS OF OTHER COMPANIES AND OTHERWISE
PARTICIPATE IN PERSONAL INVESTMENTS, TO THE EXTENT SUCH ACTIVITIES (A) WERE
CONDUCTED BY EXECUTIVE PRIOR TO THE EFFECTIVE DATE, OR (B) DO NOT MATERIALLY
INTERFERE WITH THE PERFORMANCE OF HIS DUTIES WITH THE COMPANY AND TO THE EXTENT
THAT THE EXECUTIVE HAS OBTAINED PRIOR WRITTEN APPROVAL OF THE BOARD TO
PARTICIPATE IN ANY SUCH ACTIVITY.    THE EXECUTIVE WILL PERFORM HIS DUTIES
HEREUNDER FAITHFULLY AND TO THE BEST OF HIS ABILITIES AND IN FURTHERANCE OF THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND WILL DEVOTE HIS TIME AND
ENERGIES TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.


 


2.             TERM.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE “AT WILL”
AND IS TERMINABLE AT ANY TIME BY EITHER PARTY, SUBJECT TO THE PROVISIONS OF
SECTIONS 4, 5 AND 6 HEREOF.


 


3.             COMPENSATION AND OTHER RELATED MATTERS.


 


(A)               SALARY.  AS COMPENSATION FOR SERVICES RENDERED UNDER THIS
AGREEMENT, THE EXECUTIVE SHALL RECEIVE AN ANNUAL SALARY OF NOT LESS THAN
$250,000 (AS MAY BE INCREASED PURSUANT TO THE IMMEDIATELY SUCCEEDING SENTENCE,
THE “BASE SALARY”), WHICH SALARY SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S
THEN PREVAILING PAYROLL PRACTICES.  THE EXECUTIVE’S ANNUAL SALARY IS ELIGIBLE
FOR INCREASE ANNUALLY IN ACCORDANCE WITH THE COMPANY’S COMPENSATION PRACTICES
AND INCREASES WILL BE EVALUATED AT THE DISCRETION OF THE COMPENSATION COMMITTEE
OF THE BOARD.

 

--------------------------------------------------------------------------------


 


(B)               BONUS.  DURING THE TERM OF THIS AGREEMENT, AND AT THE SOLE
DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD, THE EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE AN ANNUAL BONUS UP TO FIFTY PERCENT (50%) OF THE EXECUTIVE’S
ANNUAL SALARY AT THE CONCLUSION OF EACH FISCAL YEAR BASED ON THE EXECUTIVE AND
THE COMPANY SUCCESSFULLY ACHIEVING TARGETED ANNUAL PERFORMANCE OBJECTIVES (THE
“ANNUAL BONUS” AND, TOGETHER WITH THE ANNUAL SALARY, THE “ANNUAL
COMPENSATION”).  TO RECEIVE SUCH ANNUAL BONUS, THE EXECUTIVE MUST STILL BE
EMPLOYED WITH THE COMPANY AS OF DECEMBER 31 OF THE YEAR FOR WHICH THE ANNUAL
BONUS IS PAYABLE AND NOT BE IN BREACH OF THIS AGREEMENT.


 


(C)               EQUITY COMPENSATION.  AS OF THE EFFECTIVE DATE, THE EXECUTIVE
SHALL BE GRANTED STOCK OPTIONS PURSUANT TO THE TERMS AND CONDITIONS OF A STOCK
OPTION AWARD AGREEMENT IN THE FORM APPROVED BY THE COMPANY’S BOARD AS OF THE
DATE HEREOF AND SUBJECT TO AMENDMENT AS SET FORTH THEREIN.  THESE OPTIONS WILL
BE ISSUED FROM A VALID STOCK OPTION PLAN APPROVED BY THE STOCKHOLDERS AND
REGISTERED UNDER AN S-8 WITHIN EIGHTEEN MONTHS FROM THE DATE HEREOF (THE “GRANT
DATE”).  THE STOCK OPTION SHALL BE FOR THE PURCHASE OF 2,290,000 SHARES OF THE
COMPANY’S COMMON STOCK, NO PAR VALUE (THE “COMMON STOCK”) AT A PRICE PER SHARE
EQUAL TO THE CLOSING PRICE ON THE OTC BB ON THE GRANT DATE.  OF THE STOCK
OPTIONS TO PURCHASE 2,290,000 SHARES OF THE COMPANY’S COMMON STOCK, STOCK
OPTIONS TO PURCHASE 572,500 SHARES OF COMMON STOCK SHALL VEST IMMEDIATELY UPON
EXECUTION OF THIS AGREEMENT, AND STOCK OPTIONS TO PURCHASE 143,124 SHARES OF
COMMON STOCK SHALL VEST AND BECOME EXERCISABLE EVERY 90 DAYS FOLLOWING THE
EFFECTIVE DATE FOR THE NEXT THREE YEARS FROM THE EFFECTIVE DATE AND AS FULLY
DEFINED IN THE STOCK OPTION AWARD AGREEMENT; PROVIDED THAT EXECUTIVE IS EMPLOYED
BY THE COMPANY ON SUCH VESTING DATE.


 


(D)               OTHER BENEFITS.  THE FRINGE BENEFITS, PERQUISITES AND OTHER
BENEFITS OF EMPLOYMENT TO BE PROVIDED TO THE EXECUTIVE SHALL BE EQUIVALENT TO
SUCH BENEFITS AND PERQUISITES AS ARE PROVIDED TO OTHER EXECUTIVES OF THE COMPANY
HAVING SIMILAR RANK AND SENIORITY TO THE EXECUTIVE, AS THOSE BENEFITS ARE
AMENDED FROM TIME TO TIME.  IN ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN ANY OTHER EXECUTIVE COMPENSATION OR EMPLOYEE BONUS PLANS
IMPLEMENTED BY THE COMPANY ON SUCH TERMS AND CONDITIONS AS SHALL HAVE BEEN
DETERMINED BY THE BOARD OR THE COMPENSATION COMMITTEE THEREOF.  PARTICIPATION IN
ANY SUCH BENEFIT PROGRAMS SHALL BE SUBJECT TO ANY APPLICABLE PROBATIONARY OR
SIMILAR PERIODS.


 


(E)               EXPENSES.  THE EXECUTIVE WILL BE REIMBURSED FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY HIM IN THE FURTHERANCE OF HIS DUTIES
UNDER THIS AGREEMENT AND CONSISTENT WITH THE COMPANY’S POLICIES CONCERNING THE
REIMBURSEMENT OF SUCH EXPENSES.  SUCH EXPENSES SHALL BE REIMBURSED UPON
SUBMISSION TO THE COMPANY OF INVOICES CONTAINING ORIGINAL RECEIPTS FOR ALL SUCH
EXPENDITURES AND UPON REVIEW BY THE COMPANY OF THE REASONABLE NATURE OF SUCH
EXPENDITURES.


 


4.             TERMINATION.


 

All termination provisions require a 60 day written notice.

 


(A)               DISABILITY.  IF, AS A RESULT OF THE INCAPACITY OF THE
EXECUTIVE DUE TO PHYSICAL OR MENTAL ILLNESS, THE EXECUTIVE IS UNABLE TO PERFORM
THE DUTIES OF HIS OR HER POSITION OF EMPLOYMENT OR ANY SUBSTANTIALLY SIMILAR
POSITION

 

2

--------------------------------------------------------------------------------


 


OF EMPLOYMENT BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN SIX MONTHS, THE EXECUTIVE WILL BE
DEEMED TO HAVE A DISABILITY.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT FOR DISABILITY UPON WRITTEN NOTICE TO THE EXECUTIVE OR THE
EXECUTIVE’S LEGAL REPRESENTATIVE, AND SUCH TERMINATION SHALL NOT CONSTITUTE
TERMINATION WITHOUT CAUSE (AS DEFINED BELOW) FOR PURPOSES OF THIS AGREEMENT.


 


(B)               DEATH.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE IMMEDIATELY
UPON THE DEATH OF THE EXECUTIVE.


 


(C)               TERMINATION WITH CAUSE.  THE COMPANY SHALL BE ENTITLED TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE.  “CAUSE” SHALL MEAN (I) THE
WILLFUL AND CONTINUED FAILURE BY THE EXECUTIVE TO PERFORM SUBSTANTIALLY HIS
DUTIES HEREUNDER, OTHER THAN BY REASONS OF DISABILITY, AFTER DEMAND FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE COMPANY THAT IDENTIFIES THE MANNER
IN WHICH THE COMPANY BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS
DUTIES; (II) THE EXECUTIVE WILL HAVE BEEN INDICTED BY ANY FEDERAL, STATE OR
LOCAL AUTHORITY IN ANY JURISDICTION FOR, OR WILL HAVE PLEADED GUILTY OR NOLO
CONTENDERE TO, AN ACT CONSTITUTING A FELONY, (III) THE EXECUTIVE WILL HAVE
HABITUALLY ABUSED ANY CONTROLLED SUBSTANCE (SUCH AS NARCOTICS OR ALCOHOL), OR
(IV) THE EXECUTIVE WILL HAVE (A) ENGAGED IN ACTS OF FRAUD, MATERIAL DISHONESTY
OR GROSS MISCONDUCT IN CONNECTION WITH THE BUSINESS OF THE COMPANY, OR
(B) COMMITTED A MATERIAL BREACH OF THIS AGREEMENT.


 


(D)               TERMINATION WITHOUT CAUSE.  THE COMPANY SHALL, IN ITS SOLE
DISCRETION, HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE
AT ANY TIME.


 


(E)               RESIGNATION FOR GOOD REASON.  THE EXECUTIVE SHALL HAVE THE
RIGHT TO TERMINATE HIS EMPLOYMENT FOR “GOOD REASON,” WHICH SHALL MEAN A
RESIGNATION OF HIS EMPLOYMENT AND HIS SEPARATION FROM SERVICE (AS DEFINED FOR
PURPOSES OF §409A OF THE INTERNAL REVENUE CODE) WITHIN LESS THAN ONE YEAR
FOLLOWING THE INITIAL EXISTENCE OF ONE OR MORE OF THE FOLLOWING CONDITIONS
ARISING WITHOUT HIS CONSENT:


 

(i) any material reduction in his Base Salary under Section 3(a), above;

 

(ii) any other material breach by the Company of any of its obligations to the
Executive under this Agreement; or

 

(iii) any relocation of the Executive’s primary place of employment more than 50
miles;

 

(iv) any failure of the Company to have any successor to all or substantially
all of the business and properties of the Company assume all of the liabilities
and obligations of the Company under this Agreement (and any stock option or
restricted stock agreement referred to herein, under such awards as have fully
vested);

 

3

--------------------------------------------------------------------------------


 

provided, in each case, that a prior written notice specifying the reasons
within ninety (90) after the initial existence of the condition and an
opportunity to cure such condition (if curable) shall be afforded the Company,
and that “Good Reason” shall exist only if the Company shall fail to cure such
condition within 31 days after its receipt of such prior written notice.

 


(F)                RESIGNATION WITHOUT GOOD REASON.  THE EXECUTIVE SHALL HAVE
THE RIGHT TO RESIGN HIS EMPLOYMENT WITHOUT “GOOD REASON” AT ANY TIME UPON THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO THE BOARD (A “RESIGNATION NOTICE”) IN WHICH
CASE THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE UPON EFFECTIVENESS OF SUCH
RESIGNATION NOTICE UNLESS OTHERWISE TERMINATED EARLIER PURSUANT TO THE TERMS OF
THIS AGREEMENT.


 


5.             COMPENSATION UPON TERMINATION OR DURING DISABILITY.


 


(A)               DISABILITY.  DURING ANY PERIOD OF DISABILITY, THE EXECUTIVE
SHALL CONTINUE TO RECEIVE HIS ANNUAL SALARY, LESS ANY COMPENSATION PAYABLE TO
THE EXECUTIVE UNDER ANY APPLICABLE DISABILITY INSURANCE PLAN DURING SUCH PERIOD,
UNTIL THIS AGREEMENT IS TERMINATED, BUT IN NO EVENT LONGER THAN 12 MONTHS FROM
THE DATE THE DISABILITY BEGAN, AS DETERMINED BY THE COMPANY.  THEREAFTER, THE
EXECUTIVE’S BENEFITS SHALL BE DETERMINED UNDER THE COMPANY’S INSURANCE AND OTHER
COMPENSATION PROGRAMS THEN IN EFFECT, AND THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT, EXCEPT THAT THE COMPANY SHALL
PAY TO THE EXECUTIVE, OR THE EXECUTIVE’S LEGAL REPRESENTATIVE, AS APPROPRIATE,
(I) ANY ACCRUED BUT UNPAID BASE SALARY AND VACATION, (II) ANY EARNED BUT UNPAID
BONUS FROM A PRIOR FISCAL YEAR (SUBJECT, IF APPLICABLE, TO THE TERMS OF ANY
DEFERRED COMPENSATION ARRANGEMENTS), AND (III) REIMBURSEMENT OF BUSINESS
EXPENSES INCURRED PRIOR TO THE DATE OF TERMINATION.


 


(B)               DEATH.  IN THE EVENT OF THE EXECUTIVE’S DEATH, THE COMPANY
SHALL PAY THE EXECUTIVE’S ESTATE HIS ANNUAL SALARY THROUGH THE DATE OF DEATH. 
THEREAFTER, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE OR THE
EXECUTIVE’S BENEFICIARY UNDER THIS AGREEMENT, EXCEPT THAT THE COMPANY SHALL PAY
TO THE EXECUTIVE’S ESTATE (I) ANY EARNED BUT UNPAID BONUS FROM A PRIOR FISCAL
YEAR (SUBJECT, IF APPLICABLE, TO THE TERMS OF ANY DEFERRED COMPENSATION
ARRANGEMENTS), AND (II) REIMBURSEMENT OF BUSINESS EXPENSES INCURRED PRIOR TO THE
DATE OF THE EXECUTIVE’S DEATH.


 


(C)               CAUSE.  IF THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT
FOR “CAUSE” AS DEFINED IN PARAGRAPH 4(C) OF THIS AGREEMENT, THE COMPANY SHALL
CONTINUE TO PAY THE EXECUTIVE HIS ANNUAL SALARY THROUGH THE DATE OF TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT.   AT THAT TIME, STOCK OPTIONS WHICH HAVE BEEN
GRANTED AND HAVE VESTED PRIOR TO THE DATE OF THE TERMINATION FOR CAUSE SHALL
REMAIN VESTED AND EXERCISABLE FOR THE PERIOD OF TIME SPECIFIED IN EXECUTIVE’S
OPTION AWARD AGREEMENT.  AT THE EFFECTIVE TIME OF THE TERMINATION FOR CAUSE, ALL
UNVESTED STOCK OPTIONS SHALL IMMEDIATELY BE TERMINATED.  THEREAFTER, THE COMPANY
SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.


 


(D)               TERMINATION WITHOUT CAUSE BY THE COMPANY.  DURING THE TERM OF
THIS AGREEMENT AND AT TIMES FOLLOWING THE COMPANY’S SUCCESSFULLY CONSUMMATING
ITS FIRST EQUITY  FINANCING OF $10 MILLION OR MORE IN GROSS PROCEEDS FOLLOWING
THE EFFECTIVE DATE (THE “FIRST FINANCING”), IF THE COMPANY TERMINATES THE
EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE

 

4

--------------------------------------------------------------------------------



 


PURSUANT TO PARAGRAPH 4(D) OF THIS AGREEMENT (A “TERMINATION WITHOUT CAUSE”),
UNDER CIRCUMSTANCES THAT CONSTITUTE A INVOLUNTARY SEPARATION FROM SERVICE WITH
THE COMPANY (AS DEFINED FOR PURPOSES OF §409A OF THE INTERNAL REVENUE CODE), THE
COMPANY SHALL PAY THE EXECUTIVE THAT RATABLE AMOUNT OF ANNUAL COMPENSATION WHICH
THE EXECUTIVE WOULD EARN IN 12 MONTHS BASED ON EXECUTIVE’S THEN-CURRENT SALARY
AND TARGET BONUS LEVEL (THE “SEVERANCE PERIOD”). EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN ALL OTHER BENEFIT PLANS DURING THE SEVERANCE PERIOD, EXCEPT TO
THE EXTENT PROHIBITED BY LAW OR ANY APPLICABLE EMPLOYEE BENEFIT PLAN.  ALL STOCK
OPTIONS GRANTED TO EXECUTIVE WHICH HAVE VESTED PRIOR TO THE FINAL DAY OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT (THE “TERMINATION DATE”) SHALL
REMAIN VESTED AND EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S
OPTION AWARD AGREEMENT.  THE COMPANY WILL CONTINUE TO VEST STOCK OPTIONS AND
STOCK AWARDS DURING THE SEVERANCE PERIOD IN ACCORDANCE WITH THE FOLLOWING
VESTING SCHEDULE:


 


(1)           IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE FIRST YEAR OF THE
TERM OF THIS AGREEMENT, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED DURING
THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION WITHOUT CAUSE OCCURS SHALL
VEST AND BECOME EXERCISABLE ON THE TERMINATION DATE FOR THE EXERCISE PERIOD SET
FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT AND, IN ADDITION, ALL UNVESTED STOCK
OPTIONS THAT WOULD HAVE VESTED DURING THE CALENDAR QUARTER AFTER THE OCCURRENCE
OF THE TERMINATION WITHOUT CAUSE ALSO SHALL VEST AND BECOME EXERCISABLE FOR THE
EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT; AND


 


(2)           IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE SECOND YEAR OF
THE TERM OF THIS AGREEMENT, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED
DURING THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION WITHOUT CAUSE OCCURS
SHALL VEST AND BECOME EXERCISABLE ON THE TERMINATION DATE FOR THE EXERCISE
PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT AND, IN ADDITION, ALL
UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED DURING THE TWO (2) CALENDAR
QUARTERS AFTER THE OCCURRENCE OF THE TERMINATION WITHOUT CAUSE ALSO SHALL VEST
AND BECOME EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION
AWARD AGREEMENT; AND


 


(3)           IF A TERMINATION WITHOUT CAUSE OCCURS DURING THE THIRD YEAR OF THE
TERM OF THIS AGREEMENT OR THEREAFTER, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE
VESTED DURING THE CALENDAR QUARTER WITHIN WHICH THE TERMINATION WITHOUT CAUSE
OCCURS SHALL VEST AND BECOME EXERCISABLE ON THE TERMINATION DATE FOR THE
EXERCISE PERIOD SET FORTH IN EXECUTIVE’S OPTION AWARD AGREEMENT AND, IN
ADDITION, ALL UNVESTED STOCK OPTIONS THAT WOULD HAVE VESTED DURING THE THREE
(3) CALENDAR QUARTERS AFTER THE OCCURRENCE OF THE TERMINATION WITHOUT CAUSE ALSO
SHALL VEST AND BECOME EXERCISABLE FOR THE EXERCISE PERIOD SET FORTH IN
EXECUTIVE’S OPTION AWARD AGREEMENT.


 


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 5(D), IF EXECUTIVE
RECEIVES A TERMINATION WITHOUT CAUSE PRIOR TO THE FIRST FINANCING, EXECUTIVE
SHALL RECEIVE NO SEVERANCE.  PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT
UNDER THIS SECTION 5(D), IF ANY, SHALL BE MADE AS FOLLOWS:


 

(i)  Payment of the separation pay benefit shall commence as of the 30th day
after the Executive’s Separation from Service, and shall continue in monthly
installments thereafter until all 6 payments are made.

 

5

--------------------------------------------------------------------------------


 

(ii)  In the event the value of the separation pay benefit shall exceed two
times the lesser of the Executive’s annualized compensation or the maximum
amount that may be taken into account for qualified plan purposes (in each case,
as determined in accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the
excess shall not be paid as provided in (i), above, but instead shall be paid in
6 equal monthly installments commencing as of the first of the month after the
date that is six months after the Executive’s Separation from Service date.

 

(iii)  In no event shall payments be accelerated, nor shall the Executive be
eligible to defer payments to a later date.

 


(E)               RESIGNATION WITH GOOD REASON.  IF THE EXECUTIVE RESIGNS HIS
EMPLOYMENT FOR “GOOD REASON” PURSUANT TO PARAGRAPH 4(E) OF THIS AGREEMENT AFTER
THE COMPANY HAS CONSUMMATED THE FIRST FINANCING, THEN THE COMPANY SHALL PAY THE
EXECUTIVE THAT RATABLE AMOUNT OF EXECUTIVE’S ANNUAL COMPENSATION WHICH THE
EXECUTIVE WOULD EARN EARN IN 12 MONTHS BASED ON EXECUTIVE’S THEN-CURRENT BASE
SALARY AND TARGET BONUS LEVEL DURING THE SEVERANCE PERIOD (AS DEFINED IN
SECTION 5(D), ABOVE).  IF EXECUTIVE RESIGNS HIS EMPLOYMENT FOR “GOOD REASON”
PURSUANT TO PARAGRAPH 4(E) OF THIS AGREEMENT PRIOR TO THE FIRST FINANCING,
EXECUTIVE SHALL NOT RECEIVE ANY SEVERANCE.  ALL STOCK OPTIONS GRANTED TO
EXECUTIVE PRIOR TO EXECUTIVE’S DEPARTURE FOR “GOOD REASON” SHALL REMAIN VESTED
AND EXERCISABLE FOR THE PERIOD OF TIME SET FORTH IN EXECUTIVE’S OPTION AWARD
AGREEMENT.  THE COMPANY SHALL CONTINUE TO VEST OPTIONS AND STOCK AWARDS DURING
THE SEVERANCE PERIOD IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN
SECTION 5(D) ABOVE (E.G. THE SAME AS IF EXECUTIVE WERE TERMINATED FOR CAUSE). 
THEREAFTER, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER
THIS AGREEMENT.  PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT UNDER THIS
SECTION 5(E) SHALL BE MADE IN ACCORDANCE WITH THE PAYMENT PROVISIONS OF
SECTION 5(D), ABOVE.


 


(F)                RESIGNATION WITHOUT GOOD REASON.  IF THE EXECUTIVE RESIGNS
HIS EMPLOYMENT WITHOUT “GOOD REASON” PURSUANT TO PARAGRAPH 4(F) OF THIS
AGREEMENT, THE COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE HIS ANNUAL SALARY
THROUGH THE EFFECTIVE DATE OF THE RESIGNATION NOTICE UNLESS THE EXECUTIVE IS
OTHERWISE TERMINATED EARLIER PURSUANT TO THE TERMS OF THIS AGREEMENT.  AT THAT
TIME, STOCK OPTIONS WHICH HAVE BEEN GRANTED AND HAVE VESTED PRIOR TO THE DATE OF
THE RESIGNATION NOTICE SHALL REMAIN VESTED AND EXERCISABLE FOR THE PERIOD OF
TIME SPECIFIED IN EXECUTIVE’S OPTION AWARD AGREEMENT.  AT THE EFFECTIVE TIME OF
THE RESIGNATION WITHOUT GOOD REASON, ALL UNVESTED STOCK OPTIONS SHALL
IMMEDIATELY BE TERMINATED.  THEREAFTER, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.


 


(G)               RELEASE OF CLAIMS.  AS A CONDITION FOR THE PAYMENTS AS
PROVIDED IN SECTIONS 5(D) AND 5(E) ABOVE, THE EXECUTIVE MUST EXECUTE A RELEASE
OF ALL CLAIMS (INCLUDING BUT NOT LIMITED TO STATE, FEDERAL AND FOREIGN LAWS)
THAT THE EXECUTIVE HAS OR MAY HAVE AGAINST THE COMPANY, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, ITS AFFILIATED COMPANIES (INCORPORATED OR
OTHERWISE) AND THE MEMBERS OF ITS BOARD OF DIRECTORS.  SUCH RELEASE SHALL BE IN
SUCH FORM AND INCLUDE SUCH PROVISIONS AS THE COMPANY MAY REQUIRE IN ITS
REASONABLE DISCRETION.  THE PAYMENTS PROVIDED FOR IN SECTIONS 5(D) AND
5(E) SHALL NOT BE MADE UNTIL SUCH RELEASE IS EFFECTIVE AND IS NO LONGER SUBJECT
TO RESCISSION UNDER ANY APPLICABLE LAW.

 

6

--------------------------------------------------------------------------------


 


6.     CHANGE IN CONTROL.


 


(A)               AT ANY TIME AFTER SUCCESSFULLY COMPLETING THE FIRST FINANCING,
IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED IN
ANTICIPATION OF, OR WITHIN SIX (6) MONTHS FOLLOWING, A CHANGE IN CONTROL
(DEFINED IN APPENDIX A) IN A TERMINATION THAT IS GOVERNED BY SECTION 5(D) OR
5(E) (RELATING TO TERMINATIONS WITHOUT CAUSE OR FOR GOOD REASON), THEN IN LIEU
OF THE BENEFITS DESCRIBED IN SECTION 5(D) OR 5(E), THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE FOLLOWING BENEFITS, PROVIDED, HOWEVER THAT FOR PURPOSES
OF THIS SECTION 6(A), A TERMINATION WILL BE DEEMED TO OCCUR “IN ANTICIPATION OF
A CHANGE IN CONTROL” ONLY IF IT OCCURS AFTER THE DATE ON WHICH A CHANGE IN
CONTROL IS FORMALLY PROPOSED TO THE COMPANY’S BOARD OF DIRECTORS:


 


(I)            ANY OUTSTANDING STOCK OPTION SHALL BECOME FULLY VESTED AND
EXERCISABLE TO THE EXTENT THAT SUCH STOCK OPTION WAS THEN SCHEDULED TO BECOME
VESTED OR EXERCISABLE WITHIN ONE YEAR FOLLOWING SUCH EVENT AND SHALL REMAIN
EXERCISABLE FOR AT LEAST THE LESSER OF ONE YEAR FOLLOWING SUCH EVENT AND THE
MAXIMUM STATED TERM OF SUCH STOCK OPTION;


 


(II)           ANY OUTSTANDING RESTRICTED SHARES SHALL BECOME FULLY VESTED TO
THE EXTENT THAT SUCH RESTRICTED SHARES WERE THEN SCHEDULED TO BECOME VESTED
WITHIN ONE YEAR FOLLOWING SUCH EVENT;


 


(III)          THE EXECUTIVE SHALL BE ENTITLED TO ADDITIONAL OR OTHER BENEFITS
(IF ANY) IN ACCORDANCE WITH THE APPLICABLE TERMS OF APPLICABLE PLANS, PROGRAMS
AND ARRANGEMENTS OF THE COMPANY AND ITS AFFILIATES.


 


(IV)          THE COMPANY SHALL PAY THE EXECUTIVE THAT RATABLE AMOUNT OF ANNUAL
COMPENSATION (BASED UPON EXECUTIVE’S THEN-CURRENT BASE SALARY AND TARGET BONUS)
WHICH THE EXECUTIVE WOULD EARN IN TWENTY-FOUR (24) MONTHS (THE “AMENDED
SEVERANCE PERIOD”) IN LIEU OF THE SEVERANCE GOVERNED BY SECTION 5(D) OR 5(E).


 


(B)               PAYMENT OF THE EXECUTIVE’S SEPARATION PAY BENEFIT UNDER THIS
SECTION 6 SHALL BE MADE AS FOLLOWS:


 

(i)  Payment of the separation pay benefit shall commence as of the 30th day
after the Executive’s Separation from Service, and shall continue in monthly
installments thereafter until all 18 payments are made.

 

(ii)  In the event the value of the separation pay benefit shall exceed two
times the lesser of the Executive’s annualized compensation or the maximum
amount that may be taken into account for qualified plan purposes (in each case,
as determined in accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the
excess shall not be paid as provided in (i), above, but instead shall be paid in
18 equal monthly installments commencing as of the first of the month after the
date that is six months after the Executive’s Separation from Service date.

 

(iii)  In no event shall payments be accelerated, nor shall the Executive be
eligible to defer payments to a later date.

 

7

--------------------------------------------------------------------------------


 


(C)           IF ANY PORTION OF THE PAYMENTS WHICH THE EXECUTIVE HAS THE RIGHT
TO RECEIVE FROM THE COMPANY, OR ANY AFFILIATED ENTITY OR SUCCESSOR, HEREUNDER
WOULD CONSTITUTE “EXCESS PARACHUTE PAYMENTS” (AS DEFINED IN SECTION 280G OF THE
INTERNAL REVENUE CODE) SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
INTERNAL REVENUE CODE, SUCH EXCESS PARACHUTE PAYMENTS SHALL BE REDUCED TO THE
LARGEST AMOUNT THAT WILL RESULT IN NO PORTION OF SUCH EXCESS PARACHUTE PAYMENTS
BEING SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE
CODE.


 


7.         AGREEMENT NOT TO COMPETE OR SOLICIT


 


(A)               COVENANT NOT TO COMPETE.  THE EMPLOYEE HEREBY COVENANTS AND
AGREES THAT AT NO TIME DURING THE TERM OF EMPLOYMENT NOR FOR A PERIOD OF SIX
(6) MONTHS (SUCH PERIOD TO BE EIGHTEEN (18) MONTHS IN THE CASE OF A TERMINATION
RESULTING IN PAYMENTS PURSUANT TO SECTION 6(A)(IV) ) IMMEDIATELY FOLLOWING THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WILL HE FOR HIMSELF OR ON BEHALF OF ANY
OTHER PERSON, PARTNERSHIP, COMPANY OR CORPORATION, DIRECTLY OR INDIRECTLY,
ACQUIRE ANY FINANCIAL OR BENEFICIAL INTEREST IN (EXCEPT AS PROVIDED IN THE NEXT
SENTENCE), PROVIDE CONSULTING OR OTHER SERVICES TO, BE EMPLOYED BY, OR OWN,
MANAGE, OPERATE OR CONTROL ANY ENTITY ENGAGED IN THE BUSINESS.  NOTWITHSTANDING
THE PRECEDING SENTENCE, THE EMPLOYEE WILL NOT BE PROHIBITED FROM OWNING LESS
THAN FIVE PERCENT (5%) OF ANY CORPORATION, WHETHER OR NOT SUCH CORPORATION IS IN
COMPETITION WITH THE COMPANY.


 


(B)               NON-SOLICITATION.  THE EMPLOYEE HEREBY COVENANTS AND AGREES
THAT, AT ALL TIMES DURING THE TERM OF EMPLOYMENT AND FOR A PERIOD OF SIX
(6) MONTHS (SUCH PERIOD TO BE ONE (1) YEAR IN THE CASE OF A TERMINATION
RESULTING IN PAYMENTS PURSUANT TO SECTION 6(A)(II)) IMMEDIATELY FOLLOWING THE
TERMINATION THEREOF, THE EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY EMPLOY OR SEEK
TO EMPLOY ANY PERSON OR ENTITY EMPLOYED AT THAT TIME BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES, OR OTHERWISE ENCOURAGE OR ENTICE SUCH PERSON OR ENTITY TO
LEAVE SUCH EMPLOYMENT.


 


(C)               INTELLECTUAL PROPERTY.  THE EXECUTIVE ASSIGNS TO THE COMPANY,
WITHOUT ADDITIONAL COMPENSATION, ALL RIGHT, TITLE AND INTEREST IN ALL CREATIONS,
INVENTIONS, IDEAS, DESIGNS, COPYRIGHTABLE MATERIALS, TRADEMARKS, AND OTHER
TECHNOLOGY AND RIGHTS (AND ANY RELATED IMPROVEMENTS OR MODIFICATIONS), WHETHER
OR NOT SUBJECT TO PATENT OR COPYRIGHT PROTECTION (COLLECTIVELY, “INVENTIONS”),
RELATING TO THE BUSINESS OR ANY OTHER ACTIVITIES OF THE COMPANY THAT ARE
CONCEIVED OR DEVELOPED BY THE EXECUTIVE IN THE COURSE OF HIS EMPLOYMENT, WHETHER
ALONE OR WITH OTHERS, AND, IF BASED ON CONFIDENTIAL INFORMATION, AFTER THE
TERMINATION OF THIS AGREEMENT FOR ANY REASON.  SUCH INVENTIONS SHALL BE THE SOLE
PROPERTY OF THE COMPANY AND, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
SHALL BE DEEMED “WORKS MADE FOR HIRE” AS THE TERM IS USED IN THE UNITED STATES
COPYRIGHT ACT.   THE EXECUTIVE MAY LIST SPECIFIC TECHNOLOGIES THAT ARE TO BE
EXCLUDED FROM INTELLECTUAL PROPERTY, AS LISTED IN EXHIBIT A. THE EXECUTIVE SHALL
PROVIDE EVIDENCE TO THE COMPANY OF ANY ASSIGNMENT OF ANY SPECIFIC INVENTION AS
MAY BE REQUESTED BY THE COMPANY FROM TIME TO TIME.

 

8

--------------------------------------------------------------------------------


 


8.         CONFIDENTIAL INFORMATION.


 

The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by him from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after his period of service with the Company,
except as may be required in the course of a legal or governmental proceeding. 
Upon request by the Company, the Employee agrees to deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all Company or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company’s or any
affiliate’s business and all property of the Company or any affiliate associated
therewith, which he may then possess or have under his control.

 


9.         REMEDY.


 


(A)               SHOULD THE EMPLOYEE ENGAGE IN OR PERFORM, EITHER DIRECTLY OR
INDIRECTLY, ANY OF THE ACTS PROHIBITED BY SECTIONS 7 OR 8 HEREOF, IT IS AGREED
THAT ANY AND ALL SEVERANCE PAYMENTS AND RELATED BENEFITS HEREUNDER SHALL
IMMEDIATELY TERMINATE AND THE COMPANY WILL ALSO BE ENTITLED TO FULL INJUNCTIVE
RELIEF, TO BE ISSUED BY ANY COMPETENT COURT OF EQUITY, ENJOINING AND RESTRAINING
THE EMPLOYEE AND EACH AND EVERY OTHER PERSON, FIRM, ORGANIZATION, ASSOCIATION,
OR CORPORATION CONCERNED THEREIN, FROM THE CONTINUANCE OF SUCH VIOLATIVE ACTS.
THE FOREGOING REMEDIES AVAILABLE TO THE COMPANY WILL NOT BE DEEMED TO LIMIT OR
PREVENT THE EXERCISE BY THE COMPANY OF ANY OR ALL FURTHER RIGHTS AND REMEDIES
WHICH MAY BE AVAILABLE TO THE COMPANY HEREUNDER OR AT LAW OR IN EQUITY.


 


(B)               THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE COVENANTS
CONTAINED IN THIS AGREEMENT ARE FAIR AND REASONABLE IN LIGHT OF THE
CONSIDERATION PAID HEREUNDER, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PARTICULAR PROVISION, OR PART OF ANY PROVISION, OF THIS AGREEMENT WILL NOT
AFFECT THE OTHER PROVISIONS OR PARTS HEREOF.  IF ANY PROVISION HEREOF IS
DETERMINED TO BE INVALID OR UNENFORCEABLE AND IF ANY SUCH PROVISION WILL BE SO
DETERMINED TO BE INVALID OR UNENFORCEABLE BY REASON OF THE DURATION OR
GEOGRAPHICAL SCOPE OF THE COVENANTS CONTAINED THEREIN, SUCH DURATION OR
GEOGRAPHICAL SCOPE, OR BOTH, WILL BE REDUCED TO A DURATION OR GEOGRAPHICAL SCOPE
SOLELY TO THE EXTENT NECESSARY TO CURE SUCH INVALIDITY.


 


10.       MISCELLANEOUS.


 


(A)               SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT AND THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND ALL RIGHTS OF THE EXECUTIVE
UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT THE DUTIES OF THE EXECUTIVE UNDER THIS AGREEMENT ARE PERSONAL TO
THE EXECUTIVE AND MAY NOT BE DELEGATED OR ASSIGNED BY HIM.

 

9

--------------------------------------------------------------------------------


 


(B)               NOTICE.  ALL NOTICES OF TERMINATION AND OTHER COMMUNICATIONS
PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN DELIVERED BY HAND OR MAILED BY UNITED STATES REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:


 

If to the Company:

 

MacroChem Corporation

80 Broad Street, 22nd Floor

New York, NY 10004

Attn:  General Counsel

Tel: L 212) 514-8094

Fax: (212) 514-8613

 

with a copy to:

 

Luke P. Iovine, III, Esq.

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Tel: (212) 318-6000

Fax: (212) 319-4090

 

or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.

 


(C)               GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW RULES THEREOF.


 


(D)               WAIVERS.  THE WAIVER OF EITHER PARTY HERETO OF ANY RIGHT UNDER
THIS AGREEMENT OR OF ANY FAILURE TO PERFORM OR BREACH BY THE OTHER PARTY HERETO
SHALL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT UNDER THIS AGREEMENT OR OF ANY
OTHER FAILURE OR BREACH BY THE OTHER PARTY HERETO, WHETHER OF THE SAME OR A
SIMILAR NATURE OR OTHERWISE.  NO WAIVER SHALL BE DEEMED TO HAVE OCCURRED UNLESS
SET FORTH IN WRITING EXECUTED BY OR ON BEHALF OF THE WAIVING PARTY.  NO SUCH
WRITTEN WAIVER SHALL BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED
THEREIN, AND EACH SUCH WAIVER SHALL OPERATE ONLY AS TO THE SPECIFIC TERM OR
CONDITION WAIVED AND SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR
THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.


 


(E)               SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL OTHERWISE REMAIN IN FULL
FORCE AND EFFECT.  MOREOVER, IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN
THIS AGREEMENT IS HELD TO BE EXCESSIVELY BROAD AS TO DURATION, SCOPE OR
ACTIVITY, SUCH PROVISIONS SHALL BE CONSTRUED BY LIMITING AND REDUCING THEM SO AS
TO BE ENFORCEABLE TO THE MAXIMUM EXTENT COMPATIBLE WITH APPLICABLE LAW.

 

10

--------------------------------------------------------------------------------


 


(F)                COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)               ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN, AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF EITHER PARTY IN RESPECT
OF SAID SUBJECT MATTER.


 


(H)               MODIFICATIONS.  THIS AGREEMENT MAY ONLY BE MODIFIED IN A
WRITING SIGNED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


(I)                HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL PARAGRAPHS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THIS AGREEMENT.


 


(J)                CAPACITY.  THE EXECUTIVE REPRESENTS AND WARRANTS THAT HE IS
NOT A PARTY TO ANY AGREEMENT THAT WOULD PROHIBIT HIM FROM ENTERING INTO THIS
AGREEMENT OR PERFORMING FULLY HIS OBLIGATIONS UNDER THIS AGREEMENT.


 


(K)               SURVIVAL.  THE OBLIGATIONS AND RIGHTS SET FORTH IN PARAGRAPHS
6, 7 AND 8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

The Company:

 

MACROCHEM CORPORATION

 

By:

/s/ Jeffrey B. Davis

 

Name:

 Jeffrey B. Davis

 

Title:

 Chairman, Compensation Committee

 

 

 

Executive:

 

 

/s/ James Pachence

 

 

James Pachence

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

(1)   “AFFILIATE” OF A PERSON SHALL MEAN ANY PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH PERSON.

 

(2)   “AGREEMENT” SHALL MEAN THIS EMPLOYMENT AGREEMENT, WHICH INCLUDES FOR ALL
PURPOSES ITS EXHIBITS.

 

(3)   “BASE SALARY” SHALL HAVE THE MEANING SET FORTH IN SECTION 3(A).

 

(4)   “BOARD SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.

 

(5)   “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

 

A.             ANY “PERSON,” AS SUCH TERM IS CURRENTLY USED IN SECTION 13(D) OF
THE 1934 ACT, BECOMES (DIRECTLY OR INDIRECTLY) A “BENEFICIAL OWNER,” AS SUCH
TERM IS CURRENTLY USED IN RULE 13D-3 PROMULGATED UNDER THAT ACT, OF A PERCENTAGE
OF THE VOTING SECURITIES OF THE COMPANY, MEASURED EITHER BY NUMBER OF VOTING
SECURITIES OR BY NUMBER OF VOTES ENTITLED TO BE CAST, THAT IS AT LEAST 30
PERCENTAGE POINTS LARGER THAN THE PERCENTAGE (IF ANY) OF THE VOTING SECURITIES
OF THE COMPANY, MEASURED IN EITHER FASHION, THAT SUCH PERSON BENEFICIALLY OWNED
(DIRECTLY OR INDIRECTLY) ON THE EFFECTIVE DATE, UNLESS THE ACQUISITION OF SUCH
VOTING SECURITIES IS APPROVED BY A MAJORITY OF INCUMBENT DIRECTORS (AS DEFINED
BELOW);

 

B.             A MAJORITY OF THE BOARD CONSISTS OF INDIVIDUALS OTHER THAN
“INCUMBENT DIRECTORS,” WHICH TERM MEANS THE MEMBERS OF THE BOARD ON THE
EFFECTIVE DATE; PROVIDED THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO
SUCH DATE WHOSE ELECTION OR NOMINATION FOR ELECTION WAS SUPPORTED BY TWO-THIRDS
OF THE DIRECTORS WHO THEN COMPRISED THE INCUMBENT DIRECTORS SHALL BE CONSIDERED
TO BE AN INCUMBENT DIRECTOR; OR

 

C.             (X) THE COMPANY COMBINES WITH ANOTHER ENTITY AND IS THE SURVIVING
ENTITY, OR (Y) ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY
IS DISPOSED OF PURSUANT TO A SALE, MERGER, CONSOLIDATION, LIQUIDATION OR OTHER
TRANSACTION OR SERIES OF TRANSACTIONS, IN EACH OF CASES (X) OR (Y), UNLESS THE
HOLDERS OF VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
COMBINATION, SALE, MERGER, CONSOLIDATION, LIQUIDATION OR OTHER TRANSACTION OR
SERIES OF TRANSACTIONS (COLLECTIVELY, A “TRIGGERING EVENT”) OWN, DIRECTLY OR
INDIRECTLY AND IMMEDIATELY FOLLOWING SUCH TRIGGERING EVENT, MORE THAN FIFTY
PERCENT (50%) OF THE VOTING SECURITIES (MEASURED BOTH BY NUMBER OF SECURITIES
AND BY VOTING POWER) OF: (Q) IN THE CASE OF A COMBINATION IN WHICH THE COMPANY
IS THE SURVIVING ENTITY, THE SURVIVING ENTITY AND (R) IN ANY OTHER CASE, THE
ENTITY (IF ANY) THAT SUCCEEDS TO SUBSTANTIALLY ALL OF THE BUSINESS AND ASSETS OF
THE COMPANY.

 

13

--------------------------------------------------------------------------------


 

(6)   “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A PARTICULAR SECTION OF THE CODE SHALL INCLUDE ANY PROVISION THAT
MODIFIES, REPLACES OR SUPERSEDES SUCH SECTION.

 

(7)   “COMPANY” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.

 

(8)   “EFFECTIVE DATE” SHALL HAVE THE MEANING SPECIFIED IN THE PREAMBLE OF THIS
AGREEMENT.

 

(9)   “EXECUTIVE” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.

 

(10) “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST, ESTATE, BOARD, COMMITTEE, AGENCY, BODY,
EMPLOYEE BENEFIT PLAN, OR OTHER PERSON OR ENTITY.

 

(11) “PROCEEDING” SHALL MEAN ANY ACTUAL, THREATENED OR REASONABLY ANTICIPATED
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE, APPELLATE, FORMAL, INFORMAL OR OTHER.

 

(12) “RESTRICTED SHARES” SHALL MEAN ANY COMPENSATORY RESTRICTED SECURITIES OF
THE COMPANY OR ANY OF ITS AFFILIATES; ANY COMPENSATORY SHARE UNITS, PHANTOM
SECURITIES OR ANALOGOUS RIGHTS GRANTED BY OR ON BEHALF OF THE COMPANY OR ANY OF
ITS AFFILIATES; AND ANY SECURITY OR RIGHT RECEIVED IN RESPECT OF ANY OF THE
FOREGOING SECURITIES OR RIGHTS.

 

(13) “STOCK OPTION” SHALL MEAN ANY COMPENSATORY OPTION TO ACQUIRE SECURITIES OF
THE COMPANY OR OF ANY OF ITS AFFILIATES; ANY COMPENSATORY STOCK APPRECIATION
RIGHT, PHANTOM STOCK OPTION OR ANALOGOUS RIGHT GRANTED BY OR ON BEHALF OF THE
COMPANY OR ANY OF ITS AFFILIATES; AND ANY SECURITY OR RIGHT RECEIVED IN RESPECT
OF ANY OF THE FOREGOING OPTIONS OR RIGHTS.

 

(14) “TERM OF EMPLOYMENT” SHALL MEAN THE PERIOD SPECIFIED IN SECTION 2.

 

(15) “TERMINATION DATE” SHALL MEAN THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT
HEREUNDER TERMINATES IN ACCORDANCE WITH THIS AGREEMENT.

 

(16) “VOTING SECURITIES” SHALL MEAN ISSUED AND OUTSTANDING SECURITIES OF ANY
CLASS OR CLASSES HAVING GENERAL VOTING POWER, UNDER ORDINARY CIRCUMSTANCES IN
THE ABSENCE OF CONTINGENCIES, TO ELECT ONE OR MORE MEMBERS OF THE BOARD OF THE
ISSUER.

 

14

--------------------------------------------------------------------------------